DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on October 29, 2021, for the application with serial number 16/543,552.

Claims 1, 8, 10, 15, and 17 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on September 9, 2021, in which proposed amendments were discussed with respect to the outstanding rejections.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not constitute a method for managing personal behavior or relationships or interactions between people.  The Examiner respectfully disagrees, because the claims essentially recite steps that a human being could follow for model customer sentiment and insights.  However, the claims recite the use of a general purpose computer as a tool for implementation.  The Applicant provides non-limiting examples of what may constitute a method for managing personal behavior (see Remarks pp. 15-16), but those examples are just that – non-limiting examples.  The list provided is a non-exhaustive list of what may be a method for managing personal behavior or relationships or interactions between people.  The present claims recite a method that falls within that category because a human being could follow the steps of the claims to model customer sentiment and analysis.   The rejection of the claims for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Sri and Cinarkaya references, cited in the rejections, below.  All arguments with respect to the previously cited art are moot in light of the newly cited references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to modeling customer sentiment and insights (as evidenced by exemplary claim 1; “output customer sentiment data;” and “output customer insight data”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “receiving . . . first historical customer data;” [2] “receiving . . . second historical customer data;” [3] “processing . . . the first historical customer data and the second historical data;” [4] “training . . . a first model . . .to output customer sentiment data;” [5] “training . . . a second model . . . to output customer insight data;” [6] “receiving . . . first customer data;” [7] “receiving . . . second customer data;” [8] “processing . . . the first customer data and the second customer data . . . to determine a sentiment of the customer;” [9] “processing . . . data identifying the sentiment of the customer . . . to determine 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (no hardware is recited in independent claim 1; independent claim 8 recites a device with memories and processors, and independent claim 15 recite a computer readable medium). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (no hardware is recited in independent claim 1; independent claim 8 recites a device with memories and processors, and independent claim 15 recite a computer readable medium) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to Chowdhary et al. (hereinafter ‘CHOWDHARY’) in view of US 2017/0280416 A1 to Sri et al. (hereinafter ‘SRI’) and US 2015/0235240 A1 to Chang et al. (hereinafter ‘CHANG’).

Claim 1 (Currently Amended)
CHOWDHARY discloses a method, comprising: receiving, by a device (see ¶[0006]; a system with a processor and memory device), first historical customer data associated with customers that interact with merchants (see ¶[0017]; new sales data); 
receiving, by the device, second historical customer data associated with the customers, wherein the second historical customer data includes data unassociated with interactions with the merchants (see again ¶[0017]; social media data); 
processing, by the device, the first historical customer data and the second historical customer data to generate first structured historical customer data and second structured historical customer data (see ¶[0016]-[0017] and [0047]-[0048]; sentiment can be obtained from an unstructured source and transformed into a structured time series format.  Use in-season historical sales time-series); 
training, by the device, a first model with the first structured historical customer data and the second structured historical customer data to generate a trained first model, wherein the trained first model is configured to output customer sentiment data (see abstract and ¶[0005]-[0006] and [0027]; obtain customer sentiment data and determine a lagged social media sentiment.  Determine normalized social media sentiment using product lifecycle effects using the natural rate of sales forecasted). 
CHOWDHARY does not explicitly disclose, but SRI discloses, wherein training the first model comprises: obtaining strings of text in the first structured historical customer data or the second structured historical customer data, predicting, based on the strings of text, historical customer sentiment associated with the first structured historical customer data or the second structured historical customer data, and training the first model based on the historical customer sentiment (see ¶[0066]; receive unstructured data and structured data corresponding to a customer journey and generate a session string to predict customer sentiment.  See also ¶[0024]; train classification algorithms).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  SRI discloses a method and apparatus for building prediction models from customer web logs that includes sentiment analysis based on customer data generated from strings in 
CHOWDHARY further discloses training, by the device, a second model with the customer sentiment data to generate a trained second model, wherein the trained second model is configured to output customer insight data (see ¶[0004], [0013]-[0014], [0035]-[0036], and [0050]; combine an assortment-normalized predicted product lifecycle effect with lagged customer sentiment within a choice prediction model.  Use Bayesian learning to predict short lifecycle sales.  Optimize model calibration iteratively with a learning method); 
receiving, by the device, first customer data associated with a customer interacting with a merchant (see ¶[0013] and [0017]; new sales data for the newly introduced product begins to arrive); 
receiving, by the device, second customer data associated with the customer, wherein the second customer data includes data unassociated with interactions between the customer and the merchant (see ¶[0016]-[0017]; social media data); and
processing, by the device, the first customer data and the second customer data, with the trained first model, to determine a sentiment of the customer (see abstract and ¶[0005]-[0006] and [0027]; obtain customer sentiment data and determine a lagged social media sentiment.  Determine normalized social media sentiment). 
CHOWDHARY does not specifically disclose, but CHANG discloses, processing, by the device, data identifying the sentiment of the customer, with the trained second model, to determine the customer insight data that indicates an insight of the customer (see ¶[0036]-[0037] and[0063]; the persona profile includes likely actions and likely needs of the customer.  Use prediction models to predict intention based on correlations between interactions and persona.  Use a relationship between customer and agent interactions, for example, sentiment of the customer; including sentiment of words); and 
performing, by the device, one or more actions based on the customer insight data (see ¶[0063]; display apparel to the customer and inquire whether the customer would like to purchase tickets).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  CHANG discloses an apparatus for improving customer interaction experiences that uses sentiment data and interaction data in a customer profile to predict interactions and recommend items for display.  It would have been obvious to include the profile as taught by CHANG in the system executing the method of CHOWDHARY with the motivation to recommend items to an individual using sentiment and interaction data. 
wherein performing the one or more actions comprises determining an incentive to offer the customer (see ¶[0037], [0063] and [0071]; recommend products that may be purchased at a discount).

Claim 5 (Original)
The combination of CHOWDHARY, SRI, and CHANG discloses the method as set forth in claim 1.
CHOWDHARY further discloses wherein the first model includes one or more of: a latent Dirichlet allocation (LDA) model, or a sentiment analysis model (see abstract and ¶[0005]-[0006] and [0027]; obtain customer sentiment data and determine a lagged social media sentiment.  Determine normalized social media sentiment).

Claim 7 (Original)
The combination of CHOWDHARY, SRI, and CHANG discloses the method as set forth in claim 1.
wherein the first historical customer data includes data identifying one or more of: notes about the customers that are generated by employees of the merchants, transcripts of customer service calls with the customers, transcripts of online customer chats with the customers, or emails exchanged with the customers (see ¶[0047]; obtain sentiment data from emails, blogs, messages, and postings).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al. and US 2015/0235240 A1 to CHANG et al. as applied to claim 1 above, and further in view of US 2017/0316438 A1 to Konig et al. (hereinafter ‘KONIG’).

Claim 2 (Original)
The combination of CHOWDHARY, SRI, and CHANG discloses the method as set forth in claim 1.
The combination of CHOWDHARY, SRI, and CHANG does not specifically disclose, but KONIG discloses, further comprising: identifying other customers, from the customers and that are similar to the customer, based on the customer insight data (see ¶[0091]-[0092]; match current customers to customers in a similar situation who were upset or dissatisfied.  Search for customers how are “happy and looking to buy more”), and 
wherein performing the one or more actions comprises: performing the one or more actions based on identifying the other customers (see ¶[0090-[0092]; take a proactive action in response to the customer next action or personalize service).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  KONIG discloses customer experience analytics that matches customers in similar situations to predict customer behavior and take proactive actions.  It would have been obvious 

Claim 4 (Original)
The combination of CHOWDHARY, SRI, and CHANG discloses the method as set forth in claim 1.
T The combination of CHOWDHARY, SRI, and CHANG does not specifically disclose, but KONIG discloses, wherein performing the one or more actions comprises one or more of: determining a plan of action for the merchant, with respect to the customer, based on the customer insight data, determining an alert for the merchant based on the customer insight data, or retraining the first model and/or the second model based on the customer insight data (see ¶[0090-[0092]; take a proactive action in response to the customer next action or personalize service).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  KONIG discloses customer experience analytics that matches customers in similar situations to predict customer behavior and take proactive actions.  It would have been obvious to include the matching of profiles as taught by KONIG in the system executing the method of CHOWDHURY with the motivation to take proactive actions.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al. and US 2015/0235240 A1 to CHANG et al. as applied to claim 1 above, and further in view of US 10,009,465 B1 to Fang et al. (hereinafter ‘FANG’).

Claim 3 (Original)
the method as set forth in claim 1.
The combination of CHOWDHARY, SRI, and CHANG does not specifically disclose, but FANG discloses, wherein performing the one or more actions comprises one or more of: generating a report that includes the customer insight data (see claims 5 and 6; a customer sentiment estimate for display with transactions, past interactions, or business accounts), 
providing the customer insight data to one or more other models associated with one or more of the customers, 
storing the customer insight data in a data structure that includes the first historical customer data and the second historical customer data, or 
generating a graphical representation of a path of the customer through a hierarchy of the merchant.
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  FANG discloses customer sentiment prediction and depiction with display of information relating to the sentiment.  It would have been obvious to include the display as taught by FANG in the system executing the method of CHOWDHARY with the motivation to report the result of the customer sentiment and sales analysis.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al. and US 2015/0235240 A1 to CHANG et al. as applied to claim 1 above, and further in view of US 8,396,741 B2 to Kannan et al. (hereinafter ‘KANNAN’).

Claim 6 (Original)
the method as set forth in claim 1.
The combination of CHOWDHARY, SRI, and CHANG does not explicitly disclose, but KANNAN discloses, wherein the second model includes one or more of: an impact assessment model, a customers as assets model, a propensity model, a cross-sell analysis model, or a critical lag model (see col 12, ln 19-39 and col 13, ln 17-28; predict a consumer’s propensity to buy certain goods or services, and propensity to agree to up-selling or cross-selling).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  CHANG discloses an apparatus for improving customer interaction experiences that uses sentiment data and interaction data in a customer profile to predict interactions and recommend items for display.  KANNAN discloses managing customer experience though customer service lifecycles that includes modeling consumer’s propensity to buy goods, as well as propensity to agree to up-selling.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the propensity and cross-selling analysis as taught by KANNAN in the system executing the method of CHOWDHARD and CHANG with the motivation to predict sales and recommend items for display.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al., US 2015/0235240 A1 to CHANG et al., and US 7,069,231 B1 to Cinarkaya et al. (hereinafter ‘CINARKAYA’).

Claim 8 (Currently Amended)
a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories (see ¶[0006]; a system with a processor and memory device), configured to: 
receive first customer data associated with a customer interacting with a merchant (see ¶[0017]; new sales data); 
receive second customer data associated with the customer, wherein the second customer data includes data unassociated with interactions between the customer and the merchant (see again ¶[0017]; social media data); 
process the first customer data and the second customer data to generate first structured customer data and second structured historical customer data (see ¶[0016]-[0017] and [0047]-[0048]; sentiment can be obtained from an unstructured source and transformed into a structured time series format.  Use in-season historical sales time-series); 
process the first structured customer data and the second structured customer data, with a first model, to determine a sentiment of the customer, wherein the first model was trained based on: first historical customer data associated with customers that interact with merchants, and second historical customer data that includes data unassociated with interactions between the customers and the merchants (see abstract and ¶[0005]-[0006] and [0027]; obtain customer sentiment data and determine a lagged social media sentiment.  Determine normalized social media sentiment using product lifecycle effects using the natural rate of sales forecasted); 
CHOWDHARY does not explicitly disclose, but SRI discloses, use of strings of text in the first historical customer data or the second historical customer data to predict historical customer sentiment associated with the first historical customer data or the second historical customer data (see ¶[0066]; receive unstructured data and structured data corresponding to a customer journey and generate a session string to predict customer sentiment.  See also ¶[0024]; train classification algorithms).

CHOWDHARY further discloses and wherein the first model is configured to output customer sentiment data (see again abstract and ¶[0005]-[0006] and [0027]; obtain customer sentiment data and determine a lagged social media sentiment.  Determine normalized social media sentiment using product lifecycle effects using the natural rate of sales forecasted); 
process data identifying the sentiment of the customer, with a second model, to determine an insight of the customer, wherein the second model was trained based on the customer sentiment data, and wherein the second model is configured to output customer insight data (see ¶[0004], [0013]-[0014], [0035]-[0036], and [0050]; combine an assortment-normalized predicted product lifecycle effect with lagged customer sentiment within a choice prediction model.  Use Bayesian learning to predict short lifecycle sales.  Optimize model calibration iteratively with a learning method); and 
perform one or more actions based on determining the insight of the customer (see ¶[0063]; display apparel to the customer and inquire whether the customer would like to purchase tickets).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  CHANG discloses an apparatus for improving customer interaction experiences that uses sentiment data and interaction data in a customer profile to predict interactions and recommend items for display.  It would have been obvious to include the profile as taught by 
CHOWDHARY does not specifically disclose, but CINARKAYA discloses, wherein the one or more processors, when performing the one or more actions, are configured to generate a graphical representation of a path of the customer through a hierarchy of the merchant (see col 4, ln 55-63; illustrative customer relationship plans may include a series of hierarchical customer service plans). 
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales lifecycles (see ¶[0002]-[0003].  CINARKAYA discloses a customer care relationship plan that includes hierarchical levels assigned to customers based on profiles.  It would have been obvious to include the relationship plans as taught by CINARKAYA in the system executing the method of CHOWDHARY with the motivation to provide plans for customers based on individual profiles.     

Claim 9 (Original)
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA discloses the device as set forth in claim 8.
CHOWDHARY further discloses wherein the second historical customer data includes one or more of: financial data associated with the customers, demographic data associated with the customers, or purchase history data associated with the customers (see [0017], [0022], [0041] and [0044]; historical sales data).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2015/0235240 A1 to CHANG et al., and CA 3034417 A1 to JEISOBERS, and US 2017/0280416 A1 to SRI et al.

Claim 15 (Currently Amended)
CHOWDHARY discloses a non-transitory computer-readable medium storing instructions (see ¶[0007]; a computer readable storage medium storing a program of instructions), the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive first historical customer data associated with customers that interact with merchants (see ¶[0017]; new sales data); 
receive second historical customer data associated with the customers, wherein the second historical customer data includes data unassociated with interactions with the merchants (see again ¶[0017]; social media data); 
process the first historical customer data and the second historical customer data to convert the first historical customer data and the second historical customer data from an unstructured format into a particular structured format (see ¶[0016]-[0017] and [0047]-[0048]; sentiment can be obtained from an unstructured source and transformed into a structured time series format.  Use in-season historical sales time-series); 
CHOWDHARY does not explicitly disclose, but JEISOBERS discloses, aggregate the first historical customer data and the second historical customer data, in the particular structured format, to generate aggregated data (see abstract; a data matrix represents a structured format for machine learning at a predefined aggregation level).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  JEISOBERS discloses a method and system for generating a customer decision tree through machine learning that uses a data matrix as a structured format for aggregated data.  It would have been obvious foe one of ordinary skill in the art at the time of invention to create the data matrix as taught by JEISOBERS in the system executing the method of CHOWDHARY 
CHOWHDARY further discloses train a first model with the aggregated data to generate a trained first model that is configured to output customer sentiment data (see abstract and ¶[0005]-[0006] and [0027]; obtain customer sentiment data and determine a lagged social media sentiment.  Determine normalized social media sentiment using product lifecycle effects using the natural rate of sales forecasted). 
CHOWDHARY does not explicitly disclose, but SRI discloses, wherein the one or more instructions, that cause the one or more processors to train the first model, causes the one or more processors to: obtain strings of text in the first historical customer data or the second historical customer data, predict, based on the strings of text, historical customer sentiment associated with the first historical customer data or the second structured customer data, and train the first model based on the historical customer sentiment (see ¶[0066]; receive unstructured data and structured data corresponding to a customer journey and generate a session string to predict customer sentiment.  See also ¶[0024]; train classification algorithms).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  SRI discloses a method and apparatus for building prediction models from customer web logs that includes sentiment analysis based on customer data generated from strings in structured customer journey data.  It would have been obvious to conduct the sentiment analysis as taught by SRI in the system executing the method of CHOWDHARDY with the motivation to predict sales.
CHOWDHARY further discloses train a second model with the customer sentiment data to generate a trained second model that is configured to output customer insight data (see ¶ [0004], [0013]-[0014], [0035]-[0036], and [0050]; combine an assortment-normalized predicted ; 
receive first customer data associated with a customer interacting with a merchant (see ¶[0013] and [0017]; new sales data for the newly introduced product begins to arrive); 
receive second customer data associated with the customer, wherein the second customer data includes data unassociated with interactions between the customer and the merchant (see ¶[0016]-[0017]; social media data);
process the first customer data and the second customer data, with the trained first model, to determine a sentiment of the customer as the customer sentiment data (see abstract and ¶[0005]-[0006] and [0027]; obtain customer sentiment data and determine a lagged social media sentiment.  Determine normalized social media sentiment). 
CHOWDHARY does not specifically disclose, but CHANG discloses, process data identifying the sentiment of the customer, with the trained second model, to determine an insight of the customer as the customer insight data (see ¶[0036]-[0037] and[0063]; the persona profile includes likely actions and likely needs of the customer.  Use prediction models to predict intention based on correlations between interactions and persona.  Use a relationship between customer and agent interactions, for example, sentiment of the customer; including sentiment of words); and 
perform one or more actions based on the insight of the customer (see ¶[0063]; display apparel to the customer and inquire whether the customer would like to purchase tickets).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  CHANG discloses an apparatus for improving customer interaction experiences that uses sentiment data and interaction data in a customer profile to predict interactions and recommend items for display.  It would have been obvious to include the profile as taught by 
CHOWDHARY further discloses wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to provide the customer insight data to one or more other models associated with one or more of the customers (see ¶[0019]; the demand for any product can be computed using known methods, such as ARIMA-X too, SPSS, or state space models).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al., US 2015/0235240 A1 to CHANG et al., and US 7,069,231 B1 to CINARKAYA et al. as applied to claim 8 above, and further in view of CA 3034417 A1 to Jeisobers (hereinafter ‘JEISOBERS’).

Claim 10 (Currently Amended)
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA discloses the device as set forth in claim 8.
CHOWDHARY further discloses wherein, the one or more processors (see ¶[0006]; a system with a processor and memory device), when processing the first historical customer data and the second historical customer data to generate the first structured historical customer data and the second structured historical customer data, the one or more processors are configured to: process the first historical customer data and the second historical customer data to convert the first historical customer data and the second historical customer data from an unstructured format into a particular structured format for the first structured historical customer data and the second structured historical customer data (see ¶[0016]-[0017] and [0047]-[0048]; sentiment can be obtained from an unstructured source and transformed into a structured time series format.  Use in-season historical sales time-series); and 
aggregate the first structured historical customer data and the second structured historical customer data, in the particular structured format, to generate aggregated data (see abstract; a data matrix represents a structured format for machine learning at a predefined aggregation level).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  JEISOBERS discloses a method and system for generating a customer decision tree through machine learning that uses a data matrix as a structured format for aggregated data.  It would have been obvious foe one of ordinary skill in the art at the time of invention to create the data matrix as taught by JEISOBERS in the system executing the method of CHOWDHARY with the motivation to predict sales using a customer decision tree and machine learning methods.

Claim 11 (Original)
The combination of CHOWDHARY, SRI, CHANG, CINARKAYA, and JEISOBERS discloses the device as set forth in claim 10.
CHOWDHARY does not explicitly disclose, but JEISOBERS discloses, wherein the first model is trained with the aggregated data (see abstract; a data matrix represents a structured format for machine learning at a predefined aggregation level.  Generate a prediction model).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  JEISOBERS discloses a method and system for generating a customer decision tree through machine learning that uses a data matrix as a structured format for aggregated data.  It would have been obvious foe one of ordinary skill in the art at the time of invention to create the data matrix as taught by JEISOBERS in the system executing the method of CHOWDHARY .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al., US 2015/0235240 A1 to CHANG et al., and US 7,069,231 B1 to CINARKAYA et al. as applied to claim 8 above, and further in view of US 8,706,557 B1 to Tavares (hereinafter ‘TAVARES’).

Claim 12 (Original)
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA discloses the device as set forth in claim 8.
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA does not explicitly disclose, but TAVARES discloses, wherein the first customer data and the second customer data are received in near-real time relative to detecting an interaction between the customer and the merchant (see col 28, ln 33-40; real-time information about transactions is communicated and the computing device receives the real-time information and provides services to merchants and customers).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  TAVARES discloses a system and method to identify merchants that includes communication of transaction information in real-time by a computing device over a network.  It would have been obvious for one of ordinary skill in the art at the time of invention to communicate transaction information in real-time over a network as taught by TAVARES in the system executing the method of CHOWDHARY with the motivation to aggregate and analyze transaction and customer data.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al., US 2015/0235240 A1 to CHANG et al., and US 7,069,231 B1 to CINARKAYA et al. as applied to claim 8 above, and further in view of US 2015/0278971 A1 to Moon (hereinafter ‘MOON’)

Claim 13 (Original)
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA discloses the device as set forth in claim 8.
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA does not specifically disclose, but MOON discloses, wherein the one or more processors are further configured to: receive, from a user device, a search query for data associated with the customer; select data identifying the insight of the customer based on the search query; and provide the data identifying the insight of the customer to the user device (see ¶ [0054] and [0062]; a query button to search customer profiles and view the customer report).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  CHANG discloses an apparatus for improving customer interaction experiences that uses sentiment data and interaction data in a customer profile to predict interactions and recommend items for display.  MOON discloses a system and method for facilitating real estate sales that includes searching customer profiles to view customer profile data.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the querying as taught by MOON in the system executing the method of CHOWDHARY and CHANG with the motivation to access customer profile data and recommend items based on predicted sales.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2017/0280416 A1 to SRI et al., US . as applied to claim 8 above, and further in view of US 2016/0180360 A1 to Tietzen et al. (hereinafter ‘TIETZEN’).

Claim 14 (Original)
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA discloses the device as set forth in claim 8.
The combination of CHOWDHARY, SRI, CHANG, and CINARKAYA does not explicitly disclose, but TIETZEN discloses, wherein the one or more processors are further configured to: receive, from a user device, a request to generate an alert when the customer performs an activity associated with the merchant (see ¶[0065]-[0066]; a notification manager to manage delivery notification based on a trigger); receive information indicating that the customer performed the activity associated with the merchant (see again ¶[0066]; a delivery notification with an event trigger, such as when a cardholder arrives at a vehicle after the transactions); and provide, to the user device, the alert based on receiving the information indicating that the customer performed the activity associated with the merchant (see ¶[0065]-[0066]; a notification manager to manage delivery notification based on a trigger).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  TIETZEN disclose managing feedback from customers that includes notifications of feedback based on triggers.  It would have been obvious to include the notifications as taught by TIETZEN in the system executing the method of CHOWDHARY with the motivation to notify users of sentiment and sales data for analysis. 

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2015/0235240 A1 to CHANG et al., CA . as applied to claim 15 above, and further in view of US 2017/0316438 A1 to KONIG et al..

Claim 16 (Original)
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI discloses the non-transitory computer-readable medium as set forth in claim 15.
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI does not specifically disclose, but KONIG discloses, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: identify other customers, from the customers and that are similar to the customer, based on the insight of the customer (see ¶[0091]-[0092]; match current customers to customers in a similar situation who were upset or dissatisfied.  Search for customers how are “happy and looking to buy more”), and 
determine another insight of the customer based on insights associated with the other customers (see again ¶[0091]-[0092]; match current customers to customers in a similar situation who were upset or dissatisfied.  Search for customers how are “happy and looking to buy more”).

Claim 18 (Original)
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI discloses the non-transitory computer-readable medium as set forth in claim 15.
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI does not specifically disclose, but KONIG discloses, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: determine a plan of action for the merchant, with respect to the customer, based on the customer insight data, determine an alert for the merchant based on the customer insight data, or retrain the first model or the second model based on the customer insight data (see ¶[0090-[0092]; take a proactive action in response to the customer next action or personalize service).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  KONIG discloses customer experience analytics that matches customers in similar situations to predict customer behavior and take proactive actions.  It would have been obvious to include the matching of profiles as taught by KONIG in the system executing the method of CHOWDHURY with the motivation to take proactive actions.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2015/0235240 A1 to CHANG et al., CA 3034417 A1 to JEISOBERS, and US 2017/0280416 A1 to SRI et al. as applied to claim 15 above as applied to claim 15 above, and further in view of US 10,009,465 B1 to FANG et al.

Claim 17 (Currently Amended)
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI discloses the non-transitory computer-readable medium as set forth in claim 15.
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI does not specifically disclose, but FANG discloses, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: generate a report that includes the customer insight data (see claims 5 and 6; a customer sentiment estimate for display with transactions, past interactions, or business accounts),
store the customer insight data in a data structure that includes the first historical customer data and the second historical customer data, or 
generate a graphical representation of a path of the customer through a hierarchy of the merchant.
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  FANG discloses customer sentiment prediction and depiction with display of information relating to the sentiment.  It would have been obvious to include the display as taught by FANG in the system executing the method of CHOWDHARY with the motivation to report the result of the customer sentiment and sales analysis.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2015/0235240 A1 to CHANG et al., CA 3034417 A1 to JEISOBERS, and US 2017/0280416 A1 to SRI et al. as applied to claim 15 above as applied to claim 15 above, and further in view of US 8,706,557 B1 to Tavares.

Claim 19 (Original)
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI discloses the non-transitory computer-readable medium as set forth in claim 15.
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI does not specifically disclose, but TAVARES discloses, wherein the first customer data and the second customer data are received in near-real time relative to detecting an interaction between the customer and the merchant (see col 28, ln 33-40; real-time information about transactions is communicated and the computing device receives the real-time information and provides services to merchants and customers).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  TAVARES discloses a system and method to identify merchants that includes .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235239 A1 to CHOWDHARY et al. in view of US 2015/0235240 A1 to CHANG et al., CA 3034417 A1 to JEISOBERS, and US 2017/0280416 A1 to SRI et al. as applied to claim 15 above, and further in view of US 2015/0278971 A1 to MOON.

Claim 20 (Original)
The combination of CHOWDHARY, CHANG, JEISOBERS, and SRI discloses the non-transitory computer-readable medium as set forth in claim 15.
The combination of CHOWDHARY, CHANG, and JEISOBERS does not specifically disclose, but MOON discloses, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive, from a user device, a search query for data associated with the customer; select data identifying the insight of the customer based on the search query; and provide the data identifying the insight of the customer to the user device (see ¶[0054] [0062]; a query button to search customer profiles and view the customer report).
CHOWDHARY discloses customer experience analytics that uses sentiment analysis and sales data to combine product lifecycle models and sentiment models for the prediction of sales.  CHANG discloses an apparatus for improving customer interaction experiences that uses sentiment data and interaction data in a customer profile to predict interactions and recommend items for display.  MOON discloses a system and method for facilitating real estate .  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624